           Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 1 of 26




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

LATRAY WHITLEY,                                         §
TDCJ No. 01894470,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §              Civil No. SA-19-CA-0618-XR
                                                        §
BOBBY LUMPKIN,1 Director,                               §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are Petitioner Latray Whitley’s Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (ECF No. 2), Petitioner’s Memorandum in Support (ECF No. 13),

and Respondent Bobby Lumpkin’s Answer (ECF No. 22). Having reviewed the record and

pleadings submitted by both parties, the Court concludes Petitioner is not entitled to relief under

the standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA). See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                               I. Background

        The facts of Petitioner’s case were accurately summarized by the Texas Fourth Court of

Appeals on direct appeal (in pertinent part):

               In the early morning hours of November 8, 2009, Corey Cumby was shot
        and killed while he drove his car down an interstate in San Antonio, Texas.
        Cumby was a member of a gang called the East Terrace Gangsters. [Petitioner] is
        a member of a rival gang, the Wheatley Court Gangsters. The night of November
        8, 2009, Cumby had been at Club Studio, a nightclub in northeast San Antonio.

1
        The previous named Respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted as a party.
  Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 2 of 26




He left the club alone, and as he waited behind a car in the left lane at a light near
Loop 410, another car pulled alongside him in the right lane. When the light
turned green, Cumby’s car, the one alongside him, and the one behind him raced
to Loop 410 and then to Interstate 35. The rear window on the driver’s side of the
car that had been alongside Cumby lowered, and several gunshots were fired at
Cumby’s car. Cumby’s car exited the freeway and came to rest in a ditch off
Interstate 35. A witness, Melissa Covarrubia, went to Cumby’s car and found
Cumby unresponsive. The medical examiner testified that the cause of Cumby’s
death was a gunshot wound and that the gun was not fired at a close distance.

       At trial, thirty-five-year-old Alvin Clark testified that on November 8,
2009, he was at [the] club. . . . As Clark left the club, he saw Cumby get into his
car. Clark got into his own car and drove south on Perrin Beitel towards Loop
410. According to Clark, . . . he heard shots and . . . testified that [Petitioner] was
the one who was shooting at his and Cumby’s cars. Clark heard eight shots.
According to Clark, after the shooting, the car Peanut [Hollis Neally, Petitioner’s
brother] was driving “flew” past him. The car then dropped back to Clark’s car.
Clark “took off” and heard another shot. He noticed that fire was coming out of
the passenger’s side in the back of his car. Clark testified that he did not see what
happened to Cumby. A bullet hole pierced Clark’s car. . . .

        Clark admitted that he has been convicted of being a felon in possession of
a firearm. He testified he was currently under federal supervision for possession
with intent to deliver cocaine. He testified that he did not have an agreement with
the State to testify. . . . On cross-examination, . . . [w]hen the defense asked
Clark whether he had a “Rule 35” agreement with the Federal Bureau of Prisons,
Clark testified that he did not.

        Clark’s former wife, Latoya Clark, testified that on the night Cumby was
killed, she received a phone call from Clark. According to Latoya, Clark was
scared and was yelling that he was being shot at on I–35. The next morning,
Latoya learned that Cumby had died. According to Latoya, Clark told her that he
thought [Petitioner] had shot at him. Latoya testified that Clark had been driving
her car the night Cumby was killed and that there was a bullet hole in it the day
after the shooting that had not been there before. . . .

        Twenty-nine-year-old Donald Grinage testified that on November 8, 2009,
he was at Club Studio and saw Cumby at the club. According to Grinage, he did
not see any heated arguments or any problems in the club. After leaving the club,
he was stopped at a light at the intersection of Loop 410 and Perrin Beitel when
he noticed Cumby’s car in front of his car. To the right of Cumby’s car was a
black car with three people in it. Grinage testified that “[w]hen the light turned
green, all the cars took off fast, got on the highway.” When Grinage got onto the
highway, he saw a hand come out the little black car shooting at Corey [Cumby]’s
car.” Grinage saw Cumby’s car exit the freeway. He tried to catch up to the
black car but was never able to do so. . . .

                                          2
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 3 of 26




                Reginald Earl Green, Jr. testified that he and [Petitioner] had gotten to
       know each other when they were both incarcerated at “GEO,” a federal holding
       facility. According to Green, [Petitioner] told him that on the night Cumby was
       killed, [Petitioner] received a call directing him to come to Club Studio. He and
       his brothers drove a rental car to Club Studio to see “East Terrace gang
       members.” [Petitioner] said that he had been upset with Cumby, who was from a
       rival gang, because Cumby had bought “some rims” from [Petitioner]’s brother
       with counterfeit money. . . .

               According to Green, [Petitioner] said that he and his brothers were “just
       going to follow them.” “The hit wasn’t supposed to happen on the highway.” “It
       just so happened when they got on the highway, the opportunity presented itself
       because wasn’t nobody [sic] on the highway but them [sic] cars.” [Petitioner]
       pulled up alongside Clark, and Clark accelerated faster. Then, Cumby accelerated
       so that [Petitioner]’s car was beside Cumby’s car. [Petitioner], who was sitting in
       the back seat behind the driver, stuck his gun out of the window and shot five or
       six times. According to Green, [Petitioner] said that after he shot Cumby, “he
       shot a couple of times at [Clark].” . . .

Whitley v. State, No. 04-13-00314-CR, 2014 WL 3611592, at *1–4 (Tex. App.─San Antonio,

July 23, 2014, no pet.); (ECF No. 18-2 at 2-5).

       After hearing all of the evidence, a Bexar County jury found Petitioner guilty of the

murder of Corey Cumby and sentenced him to life imprisonment. State v. Whitley, No. 2012-

CR-7038A (186th Dist. Ct., Bexar Cnty., Tex. May 10, 2013) (ECF No. 18-4 at 94-95).

Petitioner appealed to the Texas Fourth Court of Appeals which affirmed the conviction in an

unpublished opinion.    Whitley, 2014 WL 3611592.          Petitioner did not file a petition for

discretionary review with the Texas Court of Criminal Appeals (TCCA).

       Instead, Petitioner challenged the constitutionality of his state court conviction by filing a

state habeas corpus application and, with the help of counsel, filed several amended applications

and supplemental memorandums. Ex parte Whitley, No. 78,721-02 (Tex. Crim. App.); (ECF




                                                  3
           Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 4 of 26




Nos. 18-21 through 18-25, 18-37 through 19-22).2 After holding a four-day evidentiary hearing,

the state habeas trial court entered an order containing detailed findings of fact and conclusions

of law recommending the denial of habeas relief. (ECF Nos. 20-98 through 20-105). Based on

these findings, the TCCA denied Petitioner’s state habeas application without written order on

June 5, 2019. (ECF No. 18-19).

        The next day, Petitioner initiated the instant proceedings. (ECF No. 2). In the petition

and lengthy memorandum in support (ECF No. 13), Petitioner raises the same allegations that

were rejected by the TCCA during his state habeas proceedings. Specifically, Petitioner claims

(1) the State made misleading representations and failed to correct materially false testimony

given by two state witnesses, Alvin Clark and Reginald Green, (2) the State withheld

impeachment evidence in the form of Clark and Green’s federal cooperation agreements, (3) the

State withheld impeachment evidence in the form of recorded conversations between police and

the lawyers for Clark and Green, (4) trial counsel rendered ineffective assistance by failing to

request a jury instruction pursuant to Texas Code of Criminal Procedure Article 38.075(a), and

(5) trial counsel rendered ineffective assistance by failing to insist on the disclosure of Clark and

Green’s federal cooperation agreements.

                                         II. Standard of Review

        Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

2
        For some unknown reason, Respondent submitted the 2,500-page record for Petitioner’s state habeas
proceeding in 264 separate docket entries, with each docket entry only containing somewhere between 3-10 pages.
See ECF Nos. 18-18 through 20-105.

                                                      4
          Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 5 of 26




determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003).

       So long as “fairminded jurists could disagree” on the correctness of the state court’s

decision, a state court’s determination that a claim lacks merit precludes federal habeas

relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In

other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in

state court, Petitioner must show that the state court’s ruling “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).




                                                 5
            Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 6 of 26




                                          III. Analysis

A.     The False-Testimony Claim (Claim 1).

       Petitioner first claims that the State’s misleading representations and failure to correct

materially false testimony from two of its principle witnesses violated his Due Process rights

under Napue v. Illinois, 360 U.S. 264 (1959).        Specifically, Petitioner contends the State

(1) made written and oral misrepresentations at trial regarding the nature of cooperation

agreements between the federal government and State witnesses Alvin Clark and Reginald

Green, and (2) failed to correct testimony by Clark and Green denying the existence of such

agreements. (ECF No. 13 at 137-82). These allegations were rejected by the TCCA during

Petitioner’s state habeas proceedings. As discussed below, Petitioner fails to show that the state

court’s determination was contrary to, or involved an unreasonable application of, federal law, or

that it was an unreasonable determination of the facts based on the evidence in the record.

       1.       Relevant Background

       Prior to Petitioner’s trial, the State filed a Response to Defendant’s Request for

Agreements with Witnesses, explicitly stating “[t]he State has made no agreements with

witnesses in exchange for testimony.” (ECF No. 18-4 at 83-84). In the Response, the State

informed Petitioner that witness Reginald Green had entered a sealed plea agreement in federal

case SA-09-CR-772(2)-OLG and that “no information related to the present case was included as

the basis for the United States Government’s recommendation regarding his sentence.” Id. The

State also informed Petitioner that witness Alvin Clark entered a sealed plea agreement in his

federal case styled SA-10-CR-865(1)-HLH. Id. Clark’s plea agreement included language that

he must cooperate with the United States Government in all criminal transactions known to him,

but also stated that “no future testimony regarding Clark’s knowledge of the present case” was



                                                6
           Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 7 of 26




the basis of the Government’s sentencing recommendation.                         Id.   The State concluded its

Response by stating “there is no agreement between the State and the United States Government

to reduce Green’s or Clark’s sentences based on testimony in the present case.” Id.

         The State essentially repeated these assertions at a pretrial hearing on whether Clark and

Green had agreements with the State and/or federal government to testify favorably in the instant

case. (ECF No. 18-8 at 9-16). Thereafter, both Clark and Green testified for the State at

Petitioner’s trial. During cross-examination, counsel for Petitioner, Juan Aguilera, attempted to

impeach Clark with the federal plea agreement, asking Clark whether he had a “Rule 35

agreement.”3 Id. at 93-94. Clark responded that he did not have such an agreement. Id. Outside

the presence of the jury, Green also stated he did not have a Rule 35 agreement. (ECF No. 18-9

at 53). Later, during closing arguments, the State reiterated that its “star witnesses”—Clark and

Green—had no agreements to testify, but rather testified because they were subpoenaed. (ECF

No. 18-10 at 16-17).

         Petitioner now claims that both Clark and Green brokered an agreement with the State to

testify at Petitioner’s prosecution in exchange for the State writing a favorable recommendation

to the federal prosecutor, David Shearer, for a reduction in their respective federal sentences. As

evidence of these agreements, Petitioner points to the fact that Clark, over a year prior to

testifying at Petitioner’s trial, received a reduction in his federal sentence from 70 months to 30

months as a result of providing beneficial information about Cumby’s murder to the police,

while Green’s federal term of supervised release was terminated several months after Petitioner’s

trial as a reward for his testimony. Although the State had copies of the witnesses’ federal plea

3
         A “Rule 35 agreement” refers to Rule 35 of the Federal Rules of Criminal Procedure, which provides a
mechanism for reducing the sentence of a federal inmate who demonstrates exemplary behavior following
incarceration. In relevant part, Rule 35 allows the federal government, at its discretion, to move the sentencing court
to lower a previously imposed sentence if the defendant, after sentencing, provided substantial assistance in
investigating or prosecuting another person.

                                                          7
            Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 8 of 26




agreements, Petitioner contends the State withheld the agreements and instead drafted the

Response to Defendant’s Request for Agreements with Witnesses that misrepresented the

contents of the agreements. Petitioner also claims the State failed to correct false testimony

given by Clark and Green denying the existence of any Rule 35 agreements.

       2.       The Napue Standard

       Under Napue, a criminal defendant is denied due process when the State knowingly uses

perjured testimony or allows false testimony to go uncorrected at trial. 360 U.S. at 269; see also

Giglio v. United States, 405 U.S. 150 (1972). A petitioner seeking to obtain relief on such a

claim must show that (1) the testimony is false, (2) the prosecution knew that the testimony was

false, and (3) the testimony was material. United States v. Dvorin, 817 F.3d 438, 451-52 (5th

Cir. 2016); Reed v. Quarterman, 504 F.3d 465, 473 (5th Cir. 2007). False testimony is only

material if there was a reasonable likelihood that it affected the jury’s verdict. Giglio, 405 U.S.

at 153-54; Barrientes v. Johnson, 221 F.3d 741, 753 (5th Cir. 2000).

       3.       Analysis Under the AEDPA

       Petitioner raised these Napue/Giglio allegations during his state habeas proceedings. The

state habeas trial court held hearings on Petitioner’s habeas application in 2017, where it heard

testimony from (1) Assistant U.S. Attorney David Shearer, (2) Petitioner’s trial counsel, Juan

Aguilera, (3) Clark Adams, Reginald Green’s federal attorney, (4) Scott McCrum, Alvin Clark’s

federal attorney, and (5) Tanner Neidhardt, the Assistant District Attorney who prosecuted

Petitioner in the instant case. The state court then issued a lengthy order summarizing the

testimony of each witness and making detailed findings of fact and conclusions of law

recommending the denial of habeas relief. Regarding Petitioner’s Napue/Giglio allegations, the




                                                8
             Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 9 of 26




court concluded that Petitioner failed to establish that Clark’s and Green’s testimonies were

actually false:

        5.        With regard to whether Clark’s testimony was false,

                  a)     There is no evidence that Clark testified favorably for the State
                         based on having already received a reduced sentence on his federal
                         offense.

                  b)     There is no evidence that Clark testified favorably for the State
                         based on an expectation that he would receive a reduction in his
                         federal sentence.

                  c)     There is no evidence that Clark received any benefit after he
                         testified in [Petitioner]’s trial.

                  d)     Clark gave state authorities information in 2011 regarding
                         Cumby’s murder that helped the prosecution in this case.

                  e)     Clark received a benefit on his federal sentence for giving this
                         information to the state.

                  f)     This occurred over a year before [Petitioner]’s trial. There is
                         nothing to support a claim that Clark’s reduced federal sentence
                         was somehow contingent upon him testifying in [Petitioner]’s trial.

                  g)     [Petitioner] does not suggest that Clark’s federal sentence
                         reduction would be in jeopardy if he did not testify favorably for
                         the State in this case.

                  h)     Furthermore, [Petitioner] has not shown that the information Clark
                         gave to authorities in 2011 was going to have any further benefit if
                         he testified in [Petitioner]’ trial. And, in fact, Clark received no
                         additional benefit for testifying.

                  i)     [Petitioner] is conflating the benefit Clark already received with a
                         motive to testify in exchange for a future benefit. But there is no
                         evidence of any promise or understanding with Clark that he was
                         going to further benefit his federal sentence by testifying in this
                         case.

                  j)     During trial, Clark testified that he was currently under federal
                         supervision for possession with intent to deliver cocaine. When
                         asked if he had any agreement “with the State” or “with the D.A.’s



                                                  9
        Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 10 of 26




                      office to testify,” he replied, “No.” He showed up because he “got
                      subpoenaed.”

       6.     With regard to whether Green’s testimony was false,

              a)      Green testified at trial that he, too, had been to federal prison, and
                      that he is currently on federal probation for a possession with
                      intent to deliver cocaine. He also admitted that he had an aiding in
                      a bank fraud federal case, and other state cases.

              b)      Green testified that he did not want to come testify in this case;
                      that it “wasn’t beneficial” for him, and that he “ain’t made up
                      nothing.”

              c)      Even though Green did in fact receive a reduction in his federal
                      sentence as a result of his cooperative testimony in this case, there
                      is no evidence that there was a prior agreement, or even a prior
                      understanding with the State prosecutors, that his testimony was in
                      exchange for such favorable treatment of his federal case. In fact,
                      Tanner Neidhardt stated that he believed that Green did not expect
                      to receive any benefit from testifying.

       7.     The court finds that Clark’s testimony—that he did not have an agreement
              with the State that would impeach his credibility as a witness—was not
              false.

       8.     The court finds that Green’s testimony—that he did not have an agreement
              with the State that would impeach his credibility as a witness—was not
              false.

       9.     The court finds that there was no agreement between Clark and the State,
              or between Green and the State, to testify favorably in this case in order to
              gain a benefit in their federal case.

(ECF No. 20-102 at 2-4).

       The court also concluded that Petitioner failed to establish Napue’s materiality prong:

       10.    [Petitioner] has not shown that he would not have been convicted of
              Cumby’s murder if Clark and Green had been impeached with questions
              related to their federal plea bargains.

       11.    As the trial record clearly indicates, the jury was aware that both Clark and
              Green had federal convictions. There is nothing persuasive in the record to
              suggest that, had the jury known that Green and Clark had already
              received reductions in their federal sentences because of having provided

                                               10
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 11 of 26




               information in 2011 to state detectives regarding this case, the jury would
               have viewed Clark’s and Green’s testimony differently. There is nothing
               persuasive in the record to suggest that, had defense counsel been able to
               question these witnesses about the general terms of Clark’s and Green’s
               federal plea bargains, that would have affected how the jury weighed their
               testimony, particularly since there was no reference in either plea bargain
               to this case.

       12.     The trial court finds that the evidence reflecting that Green received
               favorable treatment in his federal case after he testified at [Petitioner]’s
               trial, viewed in light of the totality of the record, fails to demonstrate by a
               preponderance of the evidence that either Clark’s or Green’s testimony
               gave the jury a false impression. [citing Ex parte Ghahremani, 332
               S.W.3d 446, 477 (Tex. Crim. App. 2011)].

Id. at 4. The TCCA then adopted the trial court’s findings when it denied relief without written

order. (ECF No. 18-19).

       Petitioner fails to show that the state court’s determination was contrary to, or involved

an unreasonable application of Napue or that it was an unreasonable determination of the facts

based on the evidence in the record. A state court’s determination is entitled to great deference

when, as was done in this case, the court conducted a thorough and thoughtful review of the

evidence. Callins v. Collins, 998 F.2d 269, 276 (5th Cir. 1993). Here, the state court entered

lengthy findings and conclusions after conducting an extensive hearing on Petitioner’s

allegations. Petitioner has not shown that the state court’s denial of his Napue allegation “was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

       Moreover, this Court has independently reviewed the record of these proceedings and

finds no affirmative evidence establishing that Clark and Green testified falsely, much less that

the false testimony affected the jury’s verdict. Although Petitioner contends the State withheld

and misrepresented the contents of Clark’s and Green’s federal plea agreements, the only

allegedly false testimony for purposes of Napue came from Clark and Green themselves when

                                                 11
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 12 of 26




they testified they did not have Rule 35 agreements in exchange for their testimonies. However,

the jury was already aware that both Clark and Green had extensive records and federal

convictions and heard counsel’s attempts to impeach the witnesses’ credibility during opening

statements and on cross-examination regarding their motives to testify. The jury also heard that

neither witness wanted to testify in this case but showed up because they were subpoenaed.

Thus, even if Clark and Green did have cooperation agreements with the State or federal

government to testify, it is unlikely this information would have changed the jury’s perception of

the witnesses’ credibility one way or the other.

       There is also nothing in the record to establish how information about the federal plea

agreements signed by Clark and Green, if made available to the jury by the State or through

further cross-examination by counsel, would have affected the persuasiveness of the witnesses’

testimony. While Petitioner contends a potential reduction in sentence is a powerful incentive

for the witnesses to testify falsely for the prosecution, the plea agreements signed by Clark and

Green well over a year before Petitioner’s trial neither mentioned Petitioner’s case directly nor

contained a promise of reduction in exchange for their testimony. See ECF No. 13-1 at 15-20

(addendum to Green’s plea agreement), 70-75 (addendum to Clark’s plea agreement). Rather,

the witnesses were informed that it was within the federal government’s sole discretion to seek a

sentence reduction and that, even if the government sought a reduction, the court was not

obligated to grant one. Id. The plea agreements also obligated the witnesses “to tell the absolute

truth” and not what they think “the Government wants to hear,” and warned that “neither the

United States nor the Court will sanction exaggerated or perjurious testimony.” Id.

       As a result, it is unlikely the jury would have viewed Clark’s and Green’s testimony

differently had they been aware of the witnesses’ federal plea agreements. Indeed, there is too



                                                   12
           Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 13 of 26




little connecting the witnesses’ federal cases to Petitioner’s trial a year and a half later to have

affected the jury’s credibility determination. This is particularly so given the other evidence in

the record corroborating their testimony, including the testimonies of Donald Grinage and

Lotoya Clark. Consequently, there was no reasonable likelihood that the State’s failure to

correct the allegedly false testimony given by Clark and Green affected the jury’s verdict.

Giglio, 405 U.S. at 153-54.

       Finally, Petitioner contends that the Fifth Circuit’s opinion in United States v. Dvorin,

817 F.3d 438, 451-52 (5th Cir. 2016), should guide this Court’s adjudication. In Dvorin, the

Fifth Circuit upheld a finding of Giglio and Napue violations based on the prosecution’s failure

to turn over a co-defendant’s federal plea agreement supplement. Petitioner contends Dvorin

controls because of its resemblance to the instant case—both cases involve similar federal

cooperation agreements, and, in both cases, the Napue violation stemmed from the prosecution’s

failure to divulge the agreements. But Petitioner’s reliance on Dvorin is misplaced for several

reasons.

       To start, the prosecuting entity that entered into the plea agreement with Dvorin’s co-

defendant—the federal government—was the same prosecuting entity who was prosecuting

Dvorin. In contrast, the State was in no way a party to the plea agreements entered into between

the federal government and Clark and Green, and thus had no discretion to promise or seek a

reduction in their federal sentences. Further, unlike the co-defendant in Dvorin, neither Clark

nor Green were involved in Petitioner’s case as defendants or accomplices. Rather, they were

witnesses who had already been sentenced in their unrelated federal cases before Petitioner had

even been arrested. Lastly, unlike Dvorin, the federal government had not affirmatively agreed

to file a motion urging a sentence reduction for Clark and/or Green in exchange for their



                                                13
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 14 of 26




testimony in Petitioner’s case. Nor did the State make any promises—implied or explicit—to

help Clark or Green in exchange for their testimony. Thus, Dvorin is not controlling here.

Relief is therefore denied.

B.     The Suppression Claims (Claims 2, 3).

       Petitioner next contends that the State’s failure to turn over Clark’s and Green’s federal

plea agreements as impeachment evidence violated his Due Process rights under Brady v.

Maryland, 373 U.S. 83 (1963). (ECF No. 13 at 182-94). Petitioner also asserts that the State

withheld impeachment evidence in the form of recorded conversations between police and the

lawyers for Clark and Green, Scott McCrum and Clark Adams. However, these allegations were

also rejected by the TCCA during Petitioner’s state habeas proceedings. Petitioner fails to show

that this determination was either contrary to, or involved an unreasonable application of, federal

law, or that it was an unreasonable determination of the facts based on the evidence in the record.

       1.      The Brady Standard

       It is well-established that “suppression by the prosecution of evidence favorable to an

accused upon request violates due process where the evidence is material either to guilt or to

punishment, irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at

87. To establish a Brady violation, a petitioner must demonstrate that (1) the prosecution

suppressed evidence, (2) that evidence was favorable to the defense, and (3) the evidence was

material to either guilt or punishment. Banks v. Dretke, 540 U.S. 668, 691 (2004); Graves v.

Cockrell, 351 F.3d 143, 153-54 (5th Cir. 2003). Evidence is material if there is a reasonable

probability that, had the evidence been disclosed to the defense, the result of the proceeding

would have been different.     United States v. Bagley, 473 U.S. 667, 684 (1985).          But the

materiality of Brady evidence “depends almost entirely on the value of the evidence relative to



                                                14
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 15 of 26




the other evidence mustered by the state.” Rocha v. Thaler, 619 F.3d 387, 396 (5th Cir. 2010)

(quoting United States v. Sipe, 388 F.3d 471, 478 (5th Cir. 2004)). “If the evidence provides

only incremental impeachment value, it does not rise to the level of Brady materiality.” Miller v.

Dretke, 431 F.3d 241, 251 (5th Cir. 2005).

       2.      Analysis Under the AEDPA

       Similar to his Napue/Giglio allegations, Petitioner first raised his Brady allegations

during his state habeas proceedings.         Following the state habeas trial court’s extensive

evidentiary hearings, the court issued detailed findings of fact and conclusions of law

recommending the denial of habeas relief. Regarding Petitioner’s first Brady allegation, the

court made the following findings and conclusions:

       20.     Clark and Green had already obtained a benefit on their federal sentences
               over a year before this trial for providing information to the State
               regarding this case. There is no evidence suggesting that they would have
               further benefitted, or expected to further benefit, from testifying against
               Applicant at trial.

       21.     Nevertheless, the trial court believes that the State, in an abundance of
               caution, should have provided the federal plea agreements and
               supplements to defense counsel. It is disingenuous to maintain that they
               could not be considered as favorable to the defense. While they do not
               constitute actual agreements between the State and the witnesses to testify
               in this trial, they do represent what could be interpreted as evidence of a
               possible motive to testify favorably for the State. Defense counsel, if he’d
               been permitted, could have inquired further about the possibility that they
               could have sought further reduction of their federal sentences in exchange
               for their testimony. Even though both witnesses denied such incentive to
               testify for the State, having the actual plea agreements to impeach the
               witnesses might have been helpful to the defense.

       22.     But there is still no indication of how such line of questioning would have
               gone or how it would have affected the jury’s decision, if at all. And that
               leads to the third requirement to establish entitlement to a new trial based
               on a Brady violation─a defendant must demonstrate that the evidence is
               material. Evidence is material only if there is a reasonable probability
               that, had the evidence been disclosed to the defense, the result of the
               proceeding would have been different. United States v. Bagley, 473 U.S.
               667, 676 (1985); Ex parte Adams, 768 S.W.2d 281, 291 (Tex. Crim. App.

                                                 15
        Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 16 of 26




              1989). The materiality of withheld evidence must be considered
              cumulatively and not item by item. Turner v. United States, 137 S. Ct.
              1885 (2017).

       23.    This court finds that [Petitioner] has not met the materiality requirement
              under Brady. In this case, there was too much of a disconnect between the
              state trial against [Petitioner] and Green’s and Clark’s federal drug cases
              for which they had already been sentenced. It is true that the defense
              could have asked additional questions in an attempt to impeach their
              credibility. However, once their federal cases were revealed to the jury,
              and once they both denied having any agreements to testify in this case to
              better their federal cases, it is unlikely that any additional impeachment
              efforts would have significantly affected the persuasiveness of their
              testimony, particularly in light of the other facts presented by the State.

       24.    Thus, under these facts, even if defense counsel had been furnished
              Clark’s and Green’s federal plea agreements and sealed supplements, this
              court finds that there is not a reasonable probability that the outcome of
              the trial would have been different. Unlike in Ex parte Temple, No. WR-
              73,545-02, 2016 WL 6903758 *3 (Tex. Crim. App. November 23, 2016),
              in this case, the prosecutor’s misconception regarding his duty under
              Brady was not “of enormous significance.”

(ECF Nos. 20-103 at 5; 20-104 at 1). And regarding Petitioner’s second Brady allegation, the

court made the following findings and conclusions:

       25.    [Petitioner] also alleges that the State failed to turn over the recorded
              conversations between federal lawyers for Clark and Green and SAPD
              regarding a possible deal in exchange for information about Cumby’s
              murder.

              a)     Alvin Clark’s federal attorney, Scott McCrum, and Reginald
                     Green’s federal attorney, Clark Adams, contacted SAPD detectives
                     by telephone in 2011 (two of the four recordings submitted as
                     exhibits), stating that their clients had information about an
                     unsolved murder, and they wanted to share this information with
                     SAPD, in exchange for favorable treatment for their clients on
                     their federal charges.

              b)     On August 29, 2011, Detective McNelly met with Alvin Clark and
                     Scott McCrum (recorded interview submitted as an exhibit). In
                     this recording, Alvin Clark’s recitation of the facts are very similar
                     to his testimony in [Petitioner]’s trial.

              c)     On December 16, 2011, an SAPD detective met with Reginald
                     Green and his federal attorney Clark Adams in a federal detention

                                              16
        Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 17 of 26




                     facility in Florence, Colorado. This interview is the fourth
                     recording submitted as an exhibit. In this recording, Reginald
                     Green’s recitation of how he learned of [Petitioner]’s involvement
                     in the murder was very similar to his testimony at trial.

              d)     These phone calls and interviews took place almost a year before
                     [Petitioner] was indicted for the Cumby murder.

              e)     As a result of Clark’s cooperation in providing SAPD with
                     information pertaining to [Petitioner]’s involvement in the Cumby
                     murder, Clark’s federal sentence was reduced. This occurred
                     before Clark testified in [Petitioner]’s trial.

       26.    [Petitioner] must show that the undisclosed recordings are favorable to his
              case. [Petitioner] has not demonstrated that the disclosure of the
              recordings would have made the difference between a conviction and
              acquittal. Thus the recordings are not “favorable” as contemplated in
              Bagley. The recordings show that the witnesses were looking for a deal at
              that time, and as it turns out, they did receive benefit on their federal
              sentences for providing the information that was recorded. But that all
              took place almost two years before this trial, and the recordings do not
              establish that there was an agreement in exchange for testimony in this
              trial.

       27.    The recordings are of limited value because they do not refute the fact that
              there were no agreements in exchange for the witnesses’s testimony. See
              Ex Parte Miles, 359 S.W.3d 647, 666 (Tex. Crim. App. 2012) (citing
              United States v. Bagley, 473 U.S. 667, 676, 105 S. Ct. 3375, 87 L.Ed.2d
              481 (1985); Agurs, 427 U.S. at 109-10, 96 S. Ct. 2392; Hampton, 86
              S.W.3d at 613; Smith, 132 S. Ct. at 630–31).

       28.    With regard to the recordings, this court finds that [Petitioner] has not
              provided sufficient facts to support a claim of prosecutorial misconduct,
              nor has [Petitioner] met the materiality requirement.

       29.    Absent additional facts of an agreement or deal between the witnesses
              Clark and/or Green and the state regarding testifying favorably in order to
              benefit their federal cases, this court finds that there was no established
              connection between the federal cases and the witnesses’s possible motive
              to “curry favor” with state authorities by testifying favorably in this case.
              See Irby v. State, 327 S.W.3d 138, 149 (Tex. Crim. App. 2010).

(ECF No. 20-104 at 1-2).

       Petitioner fails to show that the state court’s rulings were contrary to, or involved an

unreasonable application of Brady or were an unreasonable determination of the facts based on

                                               17
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 18 of 26




the evidence in the record. Like the state court, this Court finds that the federal plea agreements

could arguably be considered favorable and therefore should have been disclosed to defense

counsel. Nevertheless, both of Petitioner’s Brady claims fail because he has not demonstrated

that the evidence in question—the federal plea agreements and undisclosed recordings—were

material. Again, evidence is material if there is a reasonable probability that, had the evidence

been disclosed to the defense, the result of the proceeding would have been different. Bagley,

473 U.S. at 684. Thus, Petitioner must establish that the undisclosed plea agreements and

recordings “could reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict.” LaCaze v. Warden Louisiana Corr. Inst. for Women, 645

F.3d 728, 737 (5th Cir. 2011) (citing Kyles v. Whitley, 514 U.S. 419, 435 (1995)). As discussed

in the previous section concerning Petitioner’s Napue/Giglio claims, however, Petitioner fails to

make this showing. See Section III(A)(3), supra. Relief is therefore denied.

C.     Trial Counsel (Claims 4, 5).

       Petitioner’s final two allegations contend that his trial counsel rendered ineffective

assistance. Specifically, Petitioner faults counsel for: (1) failing to request a jury instruction on

corroboration pursuant to Article 38.075(a) of the Texas Code of Criminal Procedure, and (2)

failing to obtain Clark and Green’s federal cooperation documentation. Petitioner raised both

allegations during his state habeas proceedings which the TCCA rejected. As discussed below,

Petitioner fails to demonstrate the state habeas court’s rejection of these allegations was either

contrary to, or an unreasonable application of, Supreme Court precedent.

       1.      The Strickland Standard

       The Court reviews Sixth Amendment claims concerning the alleged ineffective assistance

of trial counsel (IATC claims) under the familiar two-prong test established in Strickland v.



                                                 18
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 19 of 26




Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner cannot establish a violation of

his Sixth Amendment right to counsel unless he demonstrates (1) counsel’s performance was

deficient and (2) this deficiency prejudiced his defense. 466 U.S. at 687-88, 690. According to

the Supreme Court, “[s]urmounting Strickland’s high bar is never an easy task.” Padilla v.

Kentucky, 559 U.S. 356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims

on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance



                                                  19
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 20 of 26




fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

       2.      Article 38.075(a) (Claim 4).

       In his first IATC claim, Petitioner contends that his trial counsel rendered ineffective

assistance because he failed to request a jury instruction pursuant to Article 38.075(a) of the

Texas Code of Criminal Procedure. In relevant part, Article 38.075(a) provides:

       A defendant may not be convicted of an offense on the testimony of a person to
       whom the defendant made a statement against the defendant’s interest during a
       time when the person was imprisoned or confined in the same correctional facility
       as the defendant unless the testimony is corroborated by other evidence tending to
       connect the defendant with the offense committed.

Because Reginald Green testified to inculpatory statements made by Petitioner while the two

were imprisoned together, Petitioner contends it was error for counsel to not request an

instruction based on Article 38.075(a). Furthermore, because there is a reasonable possibility

that the only testimony the jury relied on to convict Petitioner was Green’s, Petitioner argues he

was prejudiced by counsel’s failure to request the instruction.

       Petitioner raised this allegation during his state habeas proceedings. In recommending

the denial of Petitioner’s application, the state habeas trial court issued the following findings of

fact and conclusions of law:

       37.     [Petitioner] failed to object to the lack of an Art. 38.075 jury instruction.
               Unobjected to jury charge errors are reviewed under an egregious harm
               standard of review. Almanza v. State, 686 S.W.2d 157 (Tex. Crim. App.
               1985).

       38.     The corroboration requirement in Article 38.075(a) is similar to the one in
               the accomplice-witness statute, Art. 38.14 (“A conviction cannot be had
               upon the testimony of an accomplice unless corroborated by other
               evidence tending to connect the defendant with the offense committed;

                                                 20
        Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 21 of 26




              and the corroboration is not sufficient if it merely shows the commission
              of the offense.”). To determine whether an appellant suffered egregious
              harm from the omission of an accomplice-witness instruction, courts look
              to the reliability or believability of the corroborating evidence and the
              strength of its tendency to connect the appellant to the charged offense.
              State v. Ambrose, 487 S.W.3d 587, 598 (Tex. Crim. App. 2016). The
              corroborative evidence need not be legally sufficient in itself to establish a
              defendant’s guilt. See Casanova v. State, 383 S.W.3d 530, 538 (Tex.
              Crim. App. 2012).

       39.    In this case, there was evidence presented at trial which corroborated
              Reginald Green’s testimony regarding [Petitioner]’s alleged confession to
              the murder:

              a) Alvin Clark testified to witnessing the shooting.

              b) Latoya Clark testified to Alvin Clark’s statement to her regarding what
              he witnessed immediately following the incident.

              c) A photo of the bullet entry into [Clark]’s [c]ar from that night was
              entered into evidence.

              d) The owner of the auto shop which repaired the damage to Clark’s
              vehicle from the bullet testified to the date and time of the repair.

              e) Donald Grinage testified to witnessing the incident as well.

              f) Both Clark and Grinage testified that the shots came from the rear
              driver’s side of a small dark colored black or blue car without tinted
              windows.

       40.    This court finds that the totality of the record demonstrates that the State
              offered credible corroborating evidence, in addition to Green’s testimony,
              which tended to connect [Petitioner] to the charged offense.

       41.    Even though trial counsel’s failure to request an Art. 38.075 instruction
              was deficient conduct, the failure did not create a reasonable probability
              that the result of the trial would have been different had counsel asked for
              an Art. 38.075 instruction. See, e.g., Davis v. State, 278 S.W.3d 346 (Tex.
              Crim. App. 2009); Ex parte Hatcher, No. AP-76620, 2011 WL6225406
              (Tex. Crim. App. December 14, 2011).

(ECF No. 20-104 at 4). The TCCA then adopted the trial court’s findings when it denied relief

without written order. (ECF No. 18-19).




                                               21
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 22 of 26




       Petitioner fails to show that the state court’s ruling was contrary to, or involved an

unreasonable application of Strickland or that it was an unreasonable determination of the facts

based on the evidence in the record. To start, the Court agrees with both the state habeas court

and Petitioner that counsel’s failure to request an Article 38.075(a) jury instruction constitutes

deficient conduct. Such an instruction is clearly appropriate given that Green testified about

Petitioner’s statement against interest made while they were imprisoned together. Counsel also

admitted his failure to request the instruction was not the result of trial strategy, but rather his

being unaware of Article 38.075(a)’s existence.

       However, a habeas petitioner must prove both prongs of the Strickland test for relief to be

warranted. Wong, 558 U.S. at 27; Pondexter v. Quarterman, 537 F.3d 511, 520 (5th Cir. 2008)

(finding that an IATC claim may be rejected for want of either deficient performance or

prejudice, and thus the absence of either prong of the Strickland analysis is dispositive) (citing

Strickland, 466 U.S. at 697). Here, Petitioner failed to demonstrate he was harmed by counsel’s

failure to request an Article 38.075(a) corroboration instruction because, even if he had, there

was significant evidence presented at trial which corroborated Green’s testimony. This evidence

included the testimony of Alvin Clark, who testified to witnessing the shooting, as well as the

testimony of Donald Grinage and Lotoya Clark. On the other hand, there is no evidence in the

record to support Petitioner’s contention that Green’s testimony was the only testimony relied on

by the jury.

       For this reason, Petitioner fails to show that there was a reasonable probability that, but

for counsel’s failure to request an Article 38.075(a) instruction, “the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694; Johnson v. Blackburn, 778 F.2d 1044,

1050 (5th Cir. 1985) (“If an error is shown to be harmless, then the error cannot satisfy the



                                                22
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 23 of 26




prejudice prong of Strickland.”).     Consequently, viewing this allegation under the “doubly

deferential standard” that applies on federal habeas review, Petitioner has not shown that the

state court’s decision was objectively unreasonable or that he is entitled to relief on his IATC

claim. Woods, 136 S. Ct. at 1151.

       3.      The Plea Agreements (Claim 5)

       In his last allegation, Petitioner argues trial counsel was ineffective for failing to insist on

the disclosure of Clark and Green’s federal cooperation documentation. According to Petitioner,

counsel’s failure to “press on and obtain at least an in camera disclosure of the materials”

constituted ineffective assistance that prejudiced him. (ECF No. 13 at 200). As with his

previous allegations, Petitioner raised this claim during his state habeas proceedings.             In

recommending the denial of Petitioner’s application, the state habeas trial court concluded:

       43.     [Petitioner] also claims in Ground Five that trial counsel was ineffective
               for failing to obtain the federal plea agreements and plea agreement
               supplements after being notified of their existence by Neidhardt. Trial
               counsel admitted that he did not have federal experience, and he did not
               have an explanation for why he did not pursue the issue further. It is true
               that he could have pushed harder to obtain the actual plea agreements and
               plea supplements. It is also true that he could have further attempted to
               impeach the credibility of the witnesses with regard to the benefits they
               did receive from providing information to the State regarding this case,
               and with regard to any hopes of getting a future benefit.

       44.     However, to the extent that trial counsel was deficient for failing to obtain
               copies of the plea agreements, and/or to the extent that trial counsel was
               deficient for failing to preserve the Brady argument for appeal or
               otherwise properly object to his inability to further question the witnesses
               about potential bias, this court finds that the second Strickland prong has
               not been met. For the same reasons that the trial court found that the
               federal plea agreement evidence was not material under Brady, the trial
               court finds lack of prejudice under the second prong of Strickland. To
               establish ineffective assistance of counsel, [Petitioner] must show that
               there is reasonable probability that, but for counsel’s errors, the result of
               the proceeding would have been different. Had counsel obtained copies of
               the federal plea agreements and had he been able to explore the terms of
               such plea agreements on the witness stand with Green and Clark, it is
               more likely than not, based on their testimony, that they would have
                                                 23
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 24 of 26




               continued to deny both witnesses had already obtained a benefit in their
               federal cases from providing information in this case. The trial court finds
               that there is not a reasonable probability that the witnesses’ testimony
               would have been different, and there is not a reasonable probability that
               the jury would have viewed their credibility any differently, had defense
               counsel been successful in further impeachment attempts related to the
               federal plea agreements. And, preserving the issue on appeal would not
               likely have resulted in a reversal of the conviction.

(ECF No. 20-104 at 4).

       Similar to his previous IATC claim, Petitioner fails to show that the state court’s ruling

was contrary to, or involved an unreasonable application of Strickland. Even assuming, like the

state habeas court, that counsel’s performance in this case constituted deficient performance,

Petitioner still fails to demonstrate that the alleged errors were prejudicial to his defense. See

Pondexter, 537 F.3d at 520 (finding the absence of either prong of the Strickland analysis to be

dispositive). Again, to demonstrate prejudice, a petitioner “must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “[A] court assessing prejudice must consider the

totality of the evidence before the judge or jury.” Mejia v. Davis, 906 F.3d 307, 315 (5th Cir.

2018) (quoting Strickland, 466 U.S. at 696) (internal quotation marks omitted).

       As discussed previously, Petitioner failed to demonstrate that Clark’s and Green’s federal

cooperation documentation was material to his conviction—i.e., that there was a reasonable

probability that the outcome of his trial would have been different had the evidence been

disclosed by the State. See Sections III (A) and (B), supra. Both witnesses denied having any

agreement to testify in Petitioner’s case to better their federal cases, and there is no evidence in

the record—including the federal plea agreements and supplements—to refute this testimony.

Furthermore, the jury in Petitioner’s case was already aware Clark and Green had federal

convictions. While trial counsel could have questioned these witnesses further about the details


                                                24
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 25 of 26




of the agreements, there is no reasonable probability that such impeachment efforts would have

affected their credibility in the eyes of the jury, particularly given the other evidence presented

by the State and the fact that the plea agreements—entered over a year before Petitioner’s trial—

never mentioned Petitioner’s case.

       For the same reasons, Petitioner cannot demonstrate that he was prejudiced by counsel’s

failure to obtain Clark’s and Green’s federal cooperation documentation. See Bagley, 473 U.S.

at 682 (finding the “prejudice” prong of the Strickland analysis to be identical to the

“materiality” prong of the Brady analysis). Petitioner thus fails to demonstrate that the state

court’s determination “was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.” Richter,

562 U.S. at 103. Relief is denied.

                                IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing Section 2254 Proceedings; Miller–El v. Cockrell, 537 U.S.

322, 335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a

district court rejects a petitioner’s constitutional claims on the merits, the petitioner must

demonstrate “that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This

requires a petitioner to show “that reasonable jurists could debate whether the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).




                                                25
         Case 5:19-cv-00618-XR Document 23 Filed 02/08/21 Page 26 of 26




       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                   V. Conclusion and Order

       Petitioner has failed to establish that the state court’s rejection of the aforementioned

claims on the merits during his state habeas proceedings was either (1) contrary to, or involved

an unreasonable application of, clearly established federal law, as determined by the Supreme

Court of the United States, or (2) based on an unreasonable determination of the facts in light of

the evidence presented during Petitioner’s state trial, appellate, and habeas corpus proceedings.

Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner Latray Whitley’s Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 2) is DISMISSED WITH

PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All other motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

       SIGNED this 8th day of February, 2021.




                                      XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT JUDGE


                                                26
